     Case 3:20-cv-00288-L-BK Document 9 Filed 12/28/20               Page 1 of 2 PageID 104



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KATHRYN GRACE DIRKS, #68935-112,                 §
                                                 §
          Movant,                                §
                                                 §
v.                                               §      Civil Action No. 3:20-CV-288-L
                                                 §      (Criminal Case No. 3:14-CR-374-L)
UNITED STATES OF AMERICA,                        §
                                                 §
          Respondent.                            §

                                             ORDER

         On November 13, 2020, United States Magistrate Judge Renée Harris Toliver entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 8), recommending that the court dismiss this action as time-barred under Rule 4 of the Rules

Governing Section 2255 cases. Specifically, she determined that Movant Kathryn Grace Dirks’s

(“Movant”) Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody (“Section 2255 Motion”) (Doc. 1) should be denied, as it was filed almost three

years after the one-year deadline for filing a federal habeas petition. Additionally, Magistrate

Judge Toliver determined that Movant’s reliance on Rehaif v. United States, 139 S.Ct. 2191 (2019),

and 28 U.S.C. § 2255(f)(3), are inapplicable to her claims for relief. She also determined that there

is no basis for equitable tolling and that actual innocence is not applicable. For these reasons,

Magistrate Judge Toliver determined that Movant’s Section 2255 Motion is untimely and

recommends that the court dismiss it with prejudice as time-barred by the one-year statute of

limitations. No objections to the report were filed, and the time for doing so has passed.

         Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the Magistrate Judge are correct, and accepts them as those



Order – Page 1
     Case 3:20-cv-00288-L-BK Document 9 Filed 12/28/20                                Page 2 of 2 PageID 105



of the court. The court, therefore, denies as time-barred Movant’s Section 2255 Motion (Doc. 1)

and dismisses with prejudice this action.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. * The court determines that Movant has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that Movant

files a notice of appeal, she must pay the $505 appellate filing fee or submit a motion to proceed

in forma pauperis on appeal.

           It is so ordered this 28th day of December, 2020.


                                                                   _________________________________
                                                                   Sam A. Lindsay
                                                                   United States District Judge




*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)      Certificate of Appealability. The district court must issue or deny a certificate
           of appealability when it enters a final order adverse to the applicant. Before entering the final order,
           the court may direct the parties to submit arguments on whether a certificate should issue. If the
           court issues a certificate, the court must state the specific issue or issues that satisfy the showing
           required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
           denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
           Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

           (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
           order entered under these rules. A timely notice of appeal must be filed even if the district court
           issues a certificate of appealability.

Order – Page 2
